WiNslow, J.
The nonsuit in this case was plainly right. Not only was the plaintiff walking upon a part of the street *625not prepared for foot passengers to walk upon, but the evidence utterly fails to show that she fell by reason of any actionable defect in the street. She testifies simply that she slipped upon the ice. This testimony does not show, or tend to show, that her fall was the result of any actionable defect. Chamberlain v. Oshkosh, 84 Wis. 289. A verdict that she fell by reason of a defect in the street would be based merely upon conjecture. Hyer v. Janesville, 101 Wis. 371.
These considerations render unnecessary any consideration of the effect upon the case of'the passage of ch. 305, Laws of 1899, providing that no action based on the negligent accumulation of ice or snow upon a street shall be maintained unless the same shall have existed for three weeks.
By the Court.— Judgment affirmed.